Case 2:20-cv-02991-CJC-AS Document 1 Filed 03/31/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Amanda Seabock, Esq., SBN 289900
 4     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 5     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
       Martin Vogel,                           Case No.
12
                 Plaintiff,
13                                             Complaint For Damages And
         v.                                    Injunctive Relief For Violations
14                                             Of: American’s With Disabilities
       Durose Corporation, a California        Act; Unruh Civil Rights Act
15     Corporation; and Does 1-10,

16               Defendants.

17
18         Plaintiff Martin Vogel complains of Durose Corporation, a California
19   Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. He is a T3
23   paraplegic who cannot walk and who uses a wheelchair for mobility.
24     2. Defendant Durose Corporation owned the real property located at or
25   about 8655 Reseda Blvd., Northridge, California, in July 2019.
26     3. Defendant Durose Corporation owns the real property located at or
27   about 8655 Reseda Blvd., Northridge, California, currently.
28     4. Plaintiff does not know the true names of Defendants, their business


                                           1

     Complaint
Case 2:20-cv-02991-CJC-AS Document 1 Filed 03/31/20 Page 2 of 7 Page ID #:2




 1   capacities, their ownership connection to the property and business, or their
 2   relative responsibilities in causing the access violations herein complained of,
 3   and alleges a joint venture and common enterprise by all such Defendants.
 4   Plaintiff is informed and believes that each of the Defendants herein,
 5   including Does 1 through 10, inclusive, is responsible in some capacity for the
 6   events herein alleged, or is a necessary party for obtaining appropriate relief.
 7   Plaintiff will seek leave to amend when the true names, capacities,
 8   connections, and responsibilities of the Defendants and Does 1 through 10,
 9   inclusive, are ascertained.
10
11     JURISDICTION & VENUE:
12     5. The Court has subject matter jurisdiction over the action pursuant to 28
13   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
14   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
15     6. Pursuant to supplemental jurisdiction, an attendant and related cause
16   of action, arising from the same nucleus of operative facts and arising out of
17   the same transactions, is also brought under California’s Unruh Civil Rights
18   Act, which act expressly incorporates the Americans with Disabilities Act.
19     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
20   founded on the fact that the real property which is the subject of this action is
21   located in this district and that Plaintiff's cause of action arose in this district.
22
23     FACTUAL ALLEGATIONS:
24     8. Plaintiff went to the property to visit AutoZone in July 2019 with the
25   intention to avail himself of its goods or services and to assess the business for
26   compliance with the disability access laws.
27     9. AutoZone is a facility open to the public, a place of public
28   accommodation, and a business establishment.


                                               2

     Complaint
Case 2:20-cv-02991-CJC-AS Document 1 Filed 03/31/20 Page 3 of 7 Page ID #:3




 1     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 2   to provide wheelchair accessible parking in conformance with the ADA
 3   Standards as it relates to wheelchair users like the plaintiff.
 4     11. On information and belief, the defendants currently fail to provide
 5   wheelchair accessible parking.
 6     12. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 7   personally encountered these barriers.
 8     13. As a wheelchair user, the plaintiff benefits from and is entitled to use
 9   wheelchair accessible facilities. By failing to provide accessible facilities, the
10   defendants denied the plaintiff full and equal access.
11     14. The failure to provide accessible facilities created difficulty and
12   discomfort for the Plaintiff.
13     15. The defendants have failed to maintain in working and useable
14   conditions those features required to provide ready access to persons with
15   disabilities.
16     16. The barriers identified above are easily removed without much
17   difficulty or expense. They are the types of barriers identified by the
18   Department of Justice as presumably readily achievable to remove and, in fact,
19   these barriers are readily achievable to remove. Moreover, there are numerous
20   alternative accommodations that could be made to provide a greater level of
21   access if complete removal were not achievable.
22     17. Plaintiff will return to AutoZone to avail himself of its goods or services
23   and to determine compliance with the disability access laws once it is
24   represented to him that AutoZone and its facilities are accessible. Plaintiff is
25   currently deterred from doing so because of his knowledge of the existing
26   barriers and his uncertainty about the existence of yet other barriers on the
27   site. If the barriers are not removed, the plaintiff will face unlawful and
28   discriminatory barriers again.


                                              3

     Complaint
Case 2:20-cv-02991-CJC-AS Document 1 Filed 03/31/20 Page 4 of 7 Page ID #:4




 1     18. Given the obvious and blatant nature of the barriers and violations
 2   alleged herein, the plaintiff alleges, on information and belief, that there are
 3   other violations and barriers on the site that relate to his disability. Plaintiff will
 4   amend the complaint, to provide proper notice regarding the scope of this
 5   lawsuit, once he conducts a site inspection. However, please be on notice that
 6   the plaintiff seeks to have all barriers related to his disability remedied. See
 7   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 8   encounters one barrier at a site, he can sue to have all barriers that relate to his
 9   disability removed regardless of whether he personally encountered them).
10
11   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
12   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
13   Defendants.) (42 U.S.C. section 12101, et seq.)
14     19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint.
17     20. Under the ADA, it is an act of discrimination to fail to ensure that the
18   privileges, advantages, accommodations, facilities, goods and services of any
19   place of public accommodation is offered on a full and equal basis by anyone
20   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
21   § 12182(a). Discrimination is defined, inter alia, as follows:
22             a. A failure to make reasonable modifications in policies, practices,
23                or procedures, when such modifications are necessary to afford
24                goods,     services,     facilities,   privileges,    advantages,      or
25                accommodations to individuals with disabilities, unless the
26                accommodation would work a fundamental alteration of those
27                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
28             b. A failure to remove architectural barriers where such removal is


                                               4

     Complaint
Case 2:20-cv-02991-CJC-AS Document 1 Filed 03/31/20 Page 5 of 7 Page ID #:5




 1                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 2                defined by reference to the ADA Standards.
 3            c. A failure to make alterations in such a manner that, to the
 4                maximum extent feasible, the altered portions of the facility are
 5                readily accessible to and usable by individuals with disabilities,
 6                including individuals who use wheelchairs or to ensure that, to the
 7                maximum extent feasible, the path of travel to the altered area and
 8                the bathrooms, telephones, and drinking fountains serving the
 9                altered area, are readily accessible to and usable by individuals
10                with disabilities. 42 U.S.C. § 12183(a)(2).
11     21. When a business provides parking for its customers, it must provide
12   accessible parking.
13     22. Here, accessible parking has not been provided in conformance with the
14   ADA Standards.
15     23. The Safe Harbor provisions of the 2010 Standards are not applicable
16   here because the conditions challenged in this lawsuit do not comply with the
17   1991 Standards.
18     24. A public accommodation must maintain in operable working condition
19   those features of its facilities and equipment that are required to be readily
20   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
21     25. Here, the failure to ensure that the accessible facilities were available
22   and ready to be used by the plaintiff is a violation of the law.
23
24   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
25   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
26   Code § 51-53.)
27     26. Plaintiff repleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                              5

     Complaint
Case 2:20-cv-02991-CJC-AS Document 1 Filed 03/31/20 Page 6 of 7 Page ID #:6




 1   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 2   that persons with disabilities are entitled to full and equal accommodations,
 3   advantages, facilities, privileges, or services in all business establishment of
 4   every kind whatsoever within the jurisdiction of the State of California. Cal.
 5   Civ. Code §51(b).
 6      27. The Unruh Act provides that a violation of the ADA is a violation of the
 7   Unruh Act. Cal. Civ. Code, § 51(f).
 8      28. Defendants’ acts and omissions, as herein alleged, have violated the
 9   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
10   rights to full and equal use of the accommodations, advantages, facilities,
11   privileges, or services offered.
12      29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
13   discomfort or embarrassment for the plaintiff, the defendants are also each
14   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
15   (c).)
16
17             PRAYER:
18             Wherefore, Plaintiff prays that this Court award damages and provide
19   relief as follows:
20           1. For injunctive relief, compelling Defendants to comply with the
21   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
22   plaintiff is not invoking section 55 of the California Civil Code and is not
23   seeking injunctive relief under the Disabled Persons Act at all.
24           2. Damages under the Unruh Civil Rights Act, which provides for actual
25   damages and a statutory minimum of $4,000 for each offense.
26           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
27   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
28


                                                6

     Complaint
Case 2:20-cv-02991-CJC-AS Document 1 Filed 03/31/20 Page 7 of 7 Page ID #:7



     Dated: March 25, 2020              CENTER FOR DISABILITY ACCESS
 1
 2
                                        By:
 3
                                        ____________________________________
 4
                                        Russell Handy, Esq.
 5                                      Attorney for plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       7

     Complaint
